number release date id office uilc cca-711402-09 ---------------- from -------------- sent wednesday july pm to ---------------- cc subject re after acquired property question if under the law of the applicable state x is treated as transferring title to charity on the date x actually receives title though that date is subsequent to the date of the purported transfer of title by x to charity that subsequent date is treated as the date of the contribution see also sec_1_170a-1 generally for time of making contribution sec_1_170a-1 applies to a transfer dependent upon the performance of some act or the happening of a precedent event in order that it might become effective for a purported transfer that is in essence dependent on the happening of a precedent event such as the donor receiving title the charitable transfer will not become effective until the date that the possibility of it not becoming effective is so remote as to be negligible
